Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                    DETAILED ACTION
   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-19 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Tergitol TMN-6 having CAS Reg. No. of 60828-78-6 which is known as Trimethylnonylpolyethylene glycol or Polyethylene glycol trimethylnonyl ether used in example 2, does not reasonably provide enablement for the recited generic nonionic surfactant or genus of the nonionic surfactant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Applicant states that Tergitol TMN-6 (wetting agent} used in the instant example 2 would support the recited generic nonionic surfactant or genus of the nonionic surfactant.  But, the disclosed single species having a definite structure (i.e., Tergitol TMN-6) would not support the recited generic nonionic surfactant or genus of the nonionic surfactant encompassing various structures different from that of Tergitol TMN-6 and there is no showing that any the nonionic surfactant would yield same or similar results or would act same or similar manner.
The Tergitol TMN-6 comprise a single secondary alcohol ethoxylate, and thus it would not support the recited secondary alcohol ethoxylates (i.e., multiple ethoxylates). 
The following would be some analysis of factors under In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) The breadth of the claims.  The recited generic/genus of the nonionic surfactant would be very broad.
(B) The nature of the invention.  Unique.
(C) The state of the art.  Very specific.
(D) The level of one of ordinary skill.  High.
(E) The level of predictability in the art.  Unpredictable as asserted by applicant.
(F) The amount of direction provided by the inventor.  Very limited (i.e., only example 2).
(G) The existence of working examples.  One example (i.e., the example 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-16, 18, 19 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belmares et al. (US 6,547,868) in view of Srinivasan et al. (US 2010/0029160 A1), or further in view of Trksak et al. (US 2010/0330376 A1).
Belmares et al. teach a scratch resistant coating composition comprising 4-25 wt.% (dry) of mica, 10-30 wt.% of polyacrylic acid and 10-55 wt.% (dry) of filler in abstract and at col. 3, lines 6-67.  The mica would be the filler also and thus the coating composition would comprise 10-30 wt.% of polyacrylic acid and 14-90 wt.% of the filler which would encompass the instantly recited ratio of the and the polyacrylic acid.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990): In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Belmares et al. teach various acoustic panels for ceiling, wall or other surface at col. 1, lines 30-41.
Belmares et al. further teaches utilization of the polyacrylic acid in Example 3.
Belmares et al. teach a wetting agent such as Tergitol TMN-6 at col. 4 line 17 which is also used in the instant example 2 and thus utilization of the Tergitol TMN-6 in the coating composition comprising the instant amounts of the polyacrylic acid and the filler would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Belmares et al. teach an amount of water being 43-50 wt.% at col. 3, lines 63-64 which would make claims 3 and 24 obvious.
The instant invention further recites a polyol crosslinker, a neutralizing agent and a pH of 8.0 to 8.9 over Belmares et al.
          Srinivasan et al. teach advantages (e.g. reduced risk of corrosion in [0025] and
ammonia would prevent reduction of the hydrophobic character of the binder

in example 3.  Srinivasan et al. further teach a pH of 9.5 in example 2.  Thus, the alkaline pH would encompass the pH higher than pH of 8.0 and lower than the pH of 9.5 taught by Srinivasan et al.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
          Thus, utilization of the ammonia taught by Srinivasan et al. for a composition comprising acid groups such as polyacrylic acid taught by Belmares et al. for reducing risk of corrosion would have been obvious to one skilled in the art at the time of invention.
          Srinivasan et al. teach the crosslinking reaction of –COOH moieties with a polyol at bottom of [0033].  Srinivasan et al. further teach that instantly recited polyols such as glycerol, sorbitol, sucrose are well-known crosslinkers for a polyacrylic acid in [0015].
         Trksak et al. teach that the formaldehyde-free binders system containing
polyacrylic acid utilizing a low pH would yield corrosion issues in [0005].  
          Thus, it would have been obvious to one skilled in the art at the time of invention to utilize Tergitol TMN-6 in the Example 3 with the instant amounts of the polyacryic acid and filler of Belmares et al. since Belmares et al. teach a wetting agent such as Tergitol TMN-6 and 10-30 wt.% of polyacrylic acid and 14-90 wt.% of the filler encompassing the instantly recited ratio and further to utilize alkaline pH or a pH of 8.0 obtained by ammonia and polyols such as glycerol, sorbitol, sucrose as crosslinkers for the polyacrylic acid taught by Srinivasan et al. in Belmares et al. since utilization of the alkaline pH obtained by ammonia in order to reduce risk of corrosion and the instant 
            Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
            The above modified composition would be free of a metal ion when the ammonia is used as a base inherently.
            As to possible assertions of unexpected results:  Belmares et al. (US 6,547,868) teach a composition comprising the fillers and thus comparative example 1 without the fillers would have little probative value and also see the final rejection of November 30, 2021.  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belmares et al. (US 6,547,868) in view of Srinivasan et al. (US 2010/0029160 A1), or .
The instant claim 17 further recites hard plastic (i.e. polymeric) powders as the filler.
Belmares et al. (US 2004/0039098 A1) teach various fillers including organic fillers in [0028] which would encompass the recited hard plastic (i.e. polymeric) powders since inorganic/mineral fillers taught separately in the [0028].
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the organic fillers taught by Belmares et al. (US 2004/0039098 A1) in Belmares et al., and Srinivasan et al or further in view of Trksak et al. thereof since utilization of fillers including organic fillers is well-known as taught by Belmares et al. (US 2004/0039098 A1) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
     	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




THY/March 7, 2022                                                      /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762